Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-priority application flow” in claim 1, of which claims 2-15 depend on, is a relative term which renders the claim indefinite. The term “high-priority application flow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “priority” of an application flow qualifies or not qualify as a “high-priority application flow”.

Claim Objections
Claim 17 is objected to because of the following informalities:  conflicting language that appears to be an inadvertent mistake.  Claim 17 recites “an uplink (UL direction) from a wireless local area network (WLAN) device to stations (STAs) associated to the WLAN device”.  However, an uplink is generally understood in the field that is in a direction from the STAs to the network device, which is the opposite of what is currently being claimed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2019/0268798) in view of Josiam (US 2016/0262173).
Jeong discloses the following features.	
	Regarding claim 1, a method for scheduling (see BS apparatus 20 in Fig. 2) UL traffic to a WLAN device, comprising:
	identifying DL traffic flows associated with each high-priority application flow of the WLAN device (see “When receiving the downlink packet, the core network 30 inserts (marks) QoS control information into a header of the downlink packet and transfers the downlink packet to the terminal apparatus 10 and the BS apparatus 20 in step S80.  At this time, a QoS parameter identified from the QoS control information is a value indicating a priority of a packet service flow, and the BS apparatus performs scheduling of the downlink packet and resource allocation based on the QoS parameter” recited in paragraph [0059]-[0060], wherein the base station receives the QoS parameter associated with the downlink flow, thereby identifying the downlink packet flow and associated QoS parameters);
	sorting each STA based on priorities of each of the high-priority application flows (see “At this time, a QoS parameter identified from the QoS control information is a value indicating a priority of a packet service flow, and the BS apparatus performs scheduling of the downlink packet and resource allocation based on the QoS parameter” recited in paragraph [0061], wherein the terminal apparatus 10 is considered to be sorted based on the QoS parameter); and
	providing channel access in the UL to each sorted STA in a manner that is at least equivalent to the channel access provided to the identified DL traffic flows (see “Thereafter, the terminal apparatus 10 and the BS apparatus 20 use the QoS control information included in the header of the downlink packet, thereby the same QoS parameter as that applied to the downlink packet being applied to an uplink packet in the same service flow, so as to process an uplink grant with the same priority in steps S90 and S100” recited in paragraph [0062]).
	Regarding claim 2, wherein the WLAN device comprises a device capable of scheduling UL traffic (see “ processing the uplink grant may be understood that the BS apparatus 20 performs resource allocation and scheduling for the uplink packet of which transmission is requested from the terminal apparatus 10” recited in paragraph [0071]).
	Regarding claim 3, wherein the WLAN device comprises an access point (see BS apparatus 20 in Fig. 1, wherein a BS apparatus is considered as an access point).
Regarding claim 15, wherein the channel access is provided in the UL more frequently to those of the sorted STAs having higher priority application flows (see “Thereafter, the terminal apparatus 10 and the BS apparatus 20 use the QoS control information included in the header of the downlink packet, thereby the same QoS parameter as that applied to the downlink packet being applied to an uplink packet in the same service flow, so as to process an uplink grant with the same priority in steps S90 and S100” recited in paragraph [0062]; higher-QoS is generally equivalent to more frequent access of the resource).
Regarding claim 16, a method for scheduling traffic, comprising:
identifying at a WLAN device, traffic flows in a first direction associated with one or more prioritized application flows  (see “When receiving the downlink packet, the core network 30 inserts (marks) QoS control information into a header of the downlink packet and transfers the downlink packet to the terminal apparatus 10 and the BS apparatus 20 in step S80.  At this time, a QoS parameter identified from the QoS control information is a value indicating a priority of a packet service flow, and the BS apparatus performs scheduling of the downlink packet and resource allocation based on the QoS parameter” recited in paragraph [0059]-[0060], wherein the base station receives the QoS parameter associated with the downlink flow, thereby identifying the downlink packet flow and associated QoS parameters);
prioritizing, by the WLAN device, traffic flows of the one or more prioritized application flows in a second direction different than the first direction by adjusting the access category associated with the identified traffic flows in the second direction to be at least equal to an AC associated with the identified traffic flows in the first direction (see “Thereafter, the terminal apparatus 10 and the BS apparatus 20 use the QoS control information included in the header of the downlink packet, thereby the same QoS parameter as that applied to the downlink packet being applied to an uplink packet in the same service flow, so as to process an uplink grant with the same priority in steps S90 and S100” recited in paragraph [0062]).
	Regarding claim 20, wherein the WLAN device comprises an AP (see BS apparatus 20 in Fig. 2).
	Jeong does not disclose the following features: regarding claim 1, determining a status of an UL buffer each STA associated with each of the high-priority application flows; regarding claim 16, determining, by the WLAN device, an access category associated with the identified traffic flows in the first direction.
Josiam discloses the following features.
Regarding claim 1, determining a status of an UL buffer each STA associated with each of the high-priority application flows (see “The AP includes a transceiver configured to transmit a resource status request to a set of stations (STAs) communicating with the AP, receive a resource status response including the buffer length for each of the access category (AC) information of UL data from the set of STAs” recited in paragraph [0006]).
Regarding claim 16, determining, by the WLAN device, an access category associated with the identified traffic flows in the first direction (see “The AP includes at least one processor configured to configure a set of downlink (DL) queues and a set of uplink (UL) queues. Each DL and UL queues are identified based on an access category (AC)” recited in paragraph [0006])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Jeong using features, as taught by Josiam, in order to schedule the set of STAs (see paragraph [0006] of Josiam).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Josiam as applied to claim 1 above, and further in view of Das (US 10,524,145).
Jeong and Josiam disclose the features as shown above.
Jeong does not disclose the following features: regarding claim 4, wherein deep packet inspection is performed on the WLAN device to identify the DL traffic flows.
Das discloses the following features.
Regarding claim 4, wherein deep packet inspection is performed on the WLAN device to identify the DL traffic flows (see “at a core network end of the given base station…determining an association between received packets and a user application session from an uplink packet and a downlink packet using deep packet inspection (DPI)” recited in column 23, lines 24-44).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Jeong and Josiam using features, as taught by Das, in order to determine the user application session performance for the user (see column 23, lines 24-44 and Fig. 9 of Das).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Josiam as applied to claim 1 above, and further in view of Xia (US 2021/0410149).
Jeong and Josiam disclose the features as shown above.
Jeong does not disclose the following features: regarding claim 5, wherein determining the UL buffer status of STAs comprises performing buffer polling on each of the STAs in real-time at determined intervals to estimate UL queue-depths.
Xia discloses the following features.
Regarding claim 5, wherein determining the UL buffer status of STAs comprises performing buffer polling on each of the STAs in real-time at determined intervals to estimate UL queue-depths (see “a Buffer Status Report Poll (BSRP) frame 388 is periodically sent by the AP to poll the non-AP STAs to request their Buffer Status Report (BSR)” recited in paragraph [0190]; and see “In 802.1 lax technology multiple STAs can send UL DATA sequences simultaneously within a shared TXOP, which improves TXOP utilization efficiency. In 802.11ax, the AP can initiate the UL data transmission. The AP usually sends a trigger frame (e.g., Buffer Status Report Polling (BSRP)) to the non-AP STAs to inquire on their buffer status and their traffic priorities” recited in paragraph [0128]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Jeong and Josiam using features, as taught by Xia, in order to poll the STAs to request their Buffer Status Report (see paragraph [0190] of Xia).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Josiam and Xia as applied to claim 5 above, and further in view of Hwang (US 2021/0352522).
Jeong, Josiam and Xia disclose the features as shown above.
Jeong does not disclose the following features: regarding claim 6, wherein performing the buffer polling comprises appending a BSRP trigger frame to a WLAN PPDU sent on a channel in the DL direction.
Wang discloses the following features.
Regarding claim 6, wherein performing the buffer polling comprises appending a BSRP trigger frame to a WLAN PPDU sent on a channel in the DL direction (see “the BS requests the DL/UL BSR directly” recited in paragraph [0238] and step 1o-20 in Fig. 1O).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Jeong, Josiam and Xia using features, as taught by Hwang, in order to trigger the BSR transmission from the UE (see paragraph [0238] of Hwang).

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Josiam as applied to claim 1 above, and further in view of Barton (US 2022/0132365).
Jeong and Josiam disclose the features as shown above.
Jeong does not disclose the following features: regarding claim 8, determining an access category of UL transmission corresponding to each UL buffer; regarding claim 9, specifying a trigger frame transmitted to each sorted STA, a preferred AC field indicative of an AC or set of ACs from which each sorted STA can dequeue packets for UL transmission; regarding claim 10, wherein the AC or set of ACs is/are commensurate with an AC or set of ACs associated with each of the high-priority application flows; regarding claim  11, optimizing resource unit size assigned to each UL transmission; regarding claim 12, wherein the RU size associated with a sorted STA having the highest priority is maximized.
Barton discloses the following features.
Regarding claim 8, determining an access category of UL transmission corresponding to each UL buffer (see Fig. 5 and paragraphs [0045]-[0047], wherein the type of traffic from the client STA is determined based on the BSR and the resource units are allocated based on the access category of the traffic types).
Regarding claim 9, specifying a trigger frame transmitted to each sorted STA, a preferred AC field indicative of an AC or set of ACs from which each sorted STA can dequeue packets for UL transmission (see “the AP may generate and send a message (e.g., trigger frame) indicating to each client STA…preferred AC of the client” recited in paragraph [0022]).
Regarding claim 10, wherein the AC or set of ACs is/are commensurate with an AC or set of ACs associated with each of the high-priority application flows (Jeong as shown above shows that the uplink grant applies the same QoS to the uplink transmission as the downlink transmission, and an AC is considered as a QoS parameter, therefore when combining Jeong and Barton, the ACs of the type of traffic from the client STA as taught by Fig. 5 and paragraphs [0022] and [0045]-[0047] of Barton should be commensurate with the AC of the downlink high-priority traffic flow associated with the client STA).
Regarding claim 11, optimizing resource unit size assigned to each UL transmission (see Fig. 5, which allocates RU to different traffic types based on an optimizing rule that prioritize the first traffic type and allocates different weights to the remaining traffic types).
Regarding claim 12, wherein the RU size associated with a sorted STA having the highest priority is maximized (see Fig. 5, wherein RUs are first allocated to all traffic of the first type before being allocated to other traffic types, STAs having the first traffic type to transmit is considered as having the highest priority).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Jeong and Josiam using features, as taught by Barton, in order to improve the performance of the network (see paragraph [0024] of Barton).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Josiam and Barton as applied to claim 9 above, and further in view of Huang (US 2017/0265210).
Jeong, Josiam and Barton disclose the features as shown above.
Jeong does not disclose the following features: regarding claim 13, determining a UL transmission mode according to which each UL transmission is transmitted; regarding claim 14, wherein the UL transmission mode comprises one of UL MU-MIMO or UL OFDMA depending on a size of a UL queue-depth corresponding to the UL buffer of each sorted STA.
Huang discloses the following features.
Regarding claim 13, determining a UL transmission mode according to which each UL transmission is transmitted (see “an AP can transmit to and receive data from multiple STAs at the same time” recited in paragraph [0035] and see “STAs having a large amount of buffered data may be served in an OFDMA group that provides high data throughput rate” recited in paragraph [0063], wherein UL transmission generally utilizes MU-MIMO while STAs having large amount of buffered data utilizes OFDMA).
Regarding claim 14, wherein the UL transmission mode comprises one of UL MU-MIMO or UL OFDMA depending on a size of a UL queue-depth corresponding to the UL buffer of each sorted STA (see “an AP can transmit to and receive data from multiple STAs at the same time” recited in paragraph [0035] and see “STAs having a large amount of buffered data may be served in an OFDMA group that provides high data throughput rate” recited in paragraph [0063], wherein UL transmission generally utilizes MU-MIMO while STAs having large amount of buffered data utilizes OFDMA).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Jeong, Josiam and Barton using features, as taught by Huang, in order to provide low access delays (see paragraph [0063] of Huang).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Josiam as applied to claim 16 above, and further in view of Wijting (US 2006/0268716).
Jeong and Josiam disclose the features as shown above.
Jeong does not disclose the following features: regarding claim 17, wherein the first direction comprises an UL direction from a WLAN to STAs associated to the WLAN device, and wherein the second direction comprises a DL direction; regarding claim 18, performing preferred DL scheduling for transmitting the traffic flows in the second direction; regarding claim 19, wherein the adjusting the AC comprises assigning an AC associated with the identified traffic flows in the second direction to be greater than the AC associated with the identified traffic flows in the first direction.
Wijting discloses the following features.
Regarding claim 17, wherein the first direction comprises an UL direction from a WLAN to STAs associated to the WLAN device, and wherein the second direction comprises a DL direction (see Fig. 5, wherein the QoS parameter being determined for the uplink and then a second set of QoS parameter, including the AC as shown in paragraph [0049] is applied in the downlink direction).
Regarding claim 18, performing preferred DL scheduling for transmitting the traffic flows in the second direction (see setting the QoS parameter for the downlink traffic step 520 in Fig. 5 and see scheduling based on AC as shown in Fig. 2).
Regarding claim 19, wherein the adjusting the AC comprises assigning an AC associated with the identified traffic flows in the second direction to be greater than the AC associated with the identified traffic flows in the first direction (see Fig. 5, wherein the QoS parameter being determined for the uplink and then a second set of QoS parameter, including the AC as shown in paragraph [0049] is applied in the downlink direction, which shows that the first direction may be the uplink direction and the second direction may be the downlink direction; and see “the downlink traffic may be given a higher priority or higher AC than uplink traffic” recited in paragraph [0049]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Jeong and Josiam using features, as taught by Wijting, in order to maximize network capacity while providing a certain degree of fairness to an individual STA’s data packet delay and throughput during wireless communication (see paragraph [0005] of Wijting).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473